DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pages 6-11, filed January 28th, 2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wobben (US 20050218656) and Zhou (US 20130035798).
Specifically, while Teichert (WO 2012149935) disclosed the structure recited in the claims with two detachably assembled modules for performing maintenance on an outer surface of a wind turbine part, Teichert failed to explicitly disclose to transfer the access system to the transition platform while the wind turbine is in a normal operating mode.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-10, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Teichert (WO 2012149935) in view of Wobben (US 20050218656) and Zhou (US 20130035798).
Regarding claim 1;
Teichert discloses a method for performing maintenance on an outer surface of at least one wind turbine part of an offshore wind turbine, the method comprising the steps of: transporting an access system (5, 7) to a site of the offshore wind turbine, transferring the access system to a transition platform (8) at a lower part of the offshore wind turbine, while operating the offshore wind turbine in accordance with a normal operating mode, stopping normal operation of the offshore wind turbine, performing maintenance on an outer surface of at least one wind turbine part (4) of the offshore wind turbine, using the access system, and restarting normal operation of the offshore wind turbine in accordance with a normal operating mode when the maintenance has been completed. As the access system is utilized in conjunction with maintenance on the wind turbine part that rotates, the wind turbine is stopped before and restarted after the maintenance has been completed. 
While Teichert discloses the steps of transferring the access system to a transition platform, Teichert does not explicitly state when the wind turbine is shutdown.
Teichert further discloses a prior art of record in the background: “…the wind turbine is brought to a stop with one rotor blade pointing straight downwards, whereafter suspension means are fastened to each of the two other rotor blades near the hub of the rotor”. This is disclosing that the wind turbine is brought to a stop just prior to the maintenance step. 
Wobben teaches a maintenance method for a wind turbine having multiple rotors in an offshore condition. Wobben teaches “If, due to maintenance-related or other reasons, it is necessary to overhaul an entire rotor unit or significant parts thereof, the entire rotor unit 3 or significant parts of it can be lowered by the hoisting gear onto the maintenance ship 15 on which the actual maintenance work is carried out, or which then transports back to land the element that needs overhauling. If a rotor unit 3 has to be removed during maintenance, the two other rotor units--which are then in the ten- and two-o-clock positions--can continue operating, with the result that maximum possible current and power yield is still ensured.” (Paragraphs 40-41).
Zhou teaches a method of operating a wind turbine power plant, including that the power curve is optimized for maintenance operations. Specifically, Zhou teaches “Generally the cost for a parameter schedule amount to the loss of generated power due to derated power profile. In the event a weight function is a constant k between 0 and 1, the proportion of loss in produced energy amounts to 1-k. The cost for maintenance according to various maintenance models including continued operation of the wind power plant at maximum output power, replacement of component before component failure at a time t, replacement of component at failure or derating of output power to delay failure propagation sufficiently to prevent failure before a next planned maintenance. The cost for derating output power is compared with the cost for different maintenance models. An optimal parameter schedule with respect to the cost is then selected as the updated parameter schedule P.sub.desired(v)” (Paragraph 28).
Because Teichert discloses that the access system is transported to a transition platform prior to the maintenance being carried out upon the wind turbine part, including a background art that discloses the operation of the wind turbine is continued until the maintenance is required and needs to be stopped, and because Wobben teaches that a multiple rotor wind turbine continues to operate the other rotors while repairing/maintaining one of the rotors in order to maximize the possible power yield, and because Zhou teaches the cost for derating output power is compared with the cost for different maintenance models in order to optimize the ideal time to perform maintenance on the wind turbine, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Teichert such that the access system is transferred to the transition platform at the lower part of the offshore wind turbine, while operating the offshore wind turbine in accordance with a normal operating mode, as taught by Wobben and Zhou for the purposes of ensuring a result that maximizes a possible current and power yield. If the wind turbine is kept operating for as long as possible under a maintenance model, then the most power/energy can be yielded, and therefore the wind turbine is not stopped until necessary (once the access system is transferred to the transition platform).
Regarding claims 5-7, Teicher in view of Wobben and Zhou teaches the method according to claim 1 above. Teichert further discloses the step of performing maintenance comprises hoisting the access system in an upwards direction from the transition platform (Figures 2-5), the step of transferring the access system to the transition platform is performed by means of a permanent crane (9) arranged at or near the transition platform, and wherein the step of performing maintenance on an outer surface of at least one wind turbine part of the offshore wind turbine comprises performing maintenance on at least one wind turbine blade (4).
Regarding claims 8-9, Teicher in view of Wobben and Zhou teaches the method according to claim 1 above. Teichert futher discloses wherein the step of performing maintenance on an outer surface of at least one wind turbine part of the offshore wind turbine comprises inspecting the outer surface of at least one wind turbine part, and the step of performing maintenance on an outer surface of at least one wind turbine part of the offshore wind turbine comprises locking the access system to one of the wind turbine part(s) on which maintenance is performed (“Thus, it will be understood that even the outer part of the rotor blade, e.g. the tip of the rotor blade can be treated, inspected, repaired, etc. in this manner, while the platform assembly is supported by the rotor blade”. As the assembly is “supported” by the rotor blade, it is considered locking to the blade).
Regarding claim 10, Teicher in view of Wobben and Zhou teaches the method according to claim 1 above. Teichert further discloses the step of awaiting wind and/or weather conditions fulfilling predefined conditions, the step of awaiting being performed after the access system has been transferred to the transition platform and before stopping normal operation of the offshore wind turbine (“Hereby, optimal working conditions are achieved, e.g. with the edge of the rotor blade facing any possible wind, the device expediently contacting the edge as soon as possible when being lifted upwards, whereby increased stability is achieved” and “Hereby, it is achieved in a relatively simple manner that the platform assembly can be controlled with high accuracy, when, for example, it has reached a height where it is desired to contact the rotor blade. This may be of particular importance when operating in windy conditions.”).
Regarding claim 14, Teicher in view of Wobben and Zhou teaches the method according to claim 1 above. Teichert further discloses the step of temporarily attaching the access system to the transition platform by means of attachment means provided on the access system and/or on the transition platform (utilization of the crane 9 which allows for temporarily attaching the access system to the transition platform).
Regarding claim 17, Teicher in view of Wobben and Zhou teaches the method according to claim 1 above. Teichert further discloses an access system (5, 7) for use with the method, and the access system is at least two detachably assembly modules.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Teichert (WO 2012149935) in view of Wobben (US 20050218656) and Zhou (US 20130035798), and further in view of Anasis (US 20150204193).
Teichert in view of Wobben and Zhou teaches the method according to claim 10 above.
Teichert fails to teach the step of awaiting wind/weather conditions comprises awaiting a wind speed below 5 m/s.
Anasis teaches a method of repairing/maintenance of a wind turbine part (Figure 1) utilizing an access system (Figure 3). Anasis further teaches “Typically, it is considered unsafe in the industry to attempt blade repairs when the wind speed is above 8 m/s.” Therefore, it is known that certain wind speeds are unsafe to commit to doing the repairs, and a factor of safety must be taken into account. 
Because Teichert discloses the utilization of an access system to repair/maintain a wind turbine component, and Anasis teaches that it is known that certain wind speeds are considered unsafe to provide repairs during, and a certain factor of safety can be established with a specific wind speed, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Teichert to await a wind speed condition of less than 5 m/s as taught by Anasis for the purposes of reducing the chances of injury or fatality while repairing the wind turbine component.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Teichert (WO 2012149935), hereinafter referenced as T1 in view of Wobben (US 20050218656), Zhou (US 20130035798) and Anasis (US 20150204193), and further in view of Teichert (US 7521083), hereinafter referenced as T2.
T1 in view of Wobben and Zhou teaches the method according to claim 1 above.
T1 fails to teach the method steps of interrupting the step of performing maintenance and returning the access system to the transition platform, restarting operation of the wind turbine, and stopping operation of the wind turbine and completing it at a different time; and the step of stopping normal operation is performed at least three hours after completion of the step of transferring the access system to the transfer platform.
T1 further discloses raising (Figures 2-5) and lowering the access system (Figures 6-7). The access system can then be lowered and raised as necessary with the wind conditions and weather.
Anasis teaches a method of repairing/maintenance of a wind turbine part (Figure 1) utilizing an access system (Figure 3). Anasis further teaches “Typically, it is considered unsafe in the industry to attempt blade repairs when the wind speed is above 8 m/s.” Therefore, it is known that certain wind speeds are unsafe to commit to doing the repairs, and a factor of safety must be taken into account. 
T2 teaches method of treatment of a rotor blade for a wind turbine. T2 further teaches “It should also be noted that the apparatus may be provided with lighting equipment so that utilization of the apparatus according to the invention at all times of day and around the year is made easier. This is particularly advantageous since wind speed may usually not be in excess of, for instance gale, in order for the apparatus to operate in a safe manner. Once these conditions are present, the apparatus must be used effectively and thus also when it is dark. Furthermore, the issue is also one of being able to carry out cleaning etc. while taking into consideration optimal power production of the windmills when the right wind conditions are present, which again favours effective exploitation of these wind conditions for cleaning, sealing etc. and thus also during the evening and at night etc.”
Because T1 teaches the raising and lowering of the access system in order to repair and maintain the wind turbine parts, and because Anasis teaches that wind conditions need to be below a certain speed in order to safely repair the wind turbine component, and because T2 teaches that it is advantageous to wait a prolonged period if necessary in order to provide the repairs in a safe manner, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of T1 such that interrupting the step of performing maintenance and returning the access system to the transition platform, restarting operation of the wind turbine, and stopping operation of the wind turbine and completing it at a different time; and the step of stopping normal operation is performed at least three hours after completion of the step of transferring the access system to the transfer platform as taught by Anasis and T2 for the purposes of providing a factor of safety to maintenance personnel as the access system is lowered if the wind speeds are too high during maintenance and need to wait at least three hours for the speed to dissipate or the weather/conditions to improve. 	


Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Teichert (WO 2012149935) is considered the closest prior art of record. However, as shown in the method steps and figures of Teichert, despite the access system comprising multiple detachably assembled modules (5, 7), they are not assembled at the transition platform.
Oowaku (US 10801220) teaches a gondola apparatus for repairing a wind turbine part, and the gondola is formed of multiple pieces (Figure 1). However, Oowaku fails to teach assembling the modules at a transition platform as claimed.
Huot (US 10487806) teaches a wind turbine with a transition platform (11) and an access system for repairing a wind turbine part (Figure 1C), but the access system is transferred directly from the boat (100) with a crane on the boat to attach it to the tower, which then attaches/carries a wind turbine blade. The access system is not assembled at the transition platform.
Lemburg (US 7740107) teaches the utilization of a hinged access system which forms two parts that are hinged together (Figures 4-5). The access system is utilized to repair/maintain parts of the wind turbine. However, the access system is not assembled at the transition platform.
While the access system could presumably be assembled on the transition platform of the wind turbine, Teichert assembles it within the air utilizing a pulley system, and none of the other references discloses or insinuates that the access systems are modular and assembled at the transition platform rather than pre-assembled beforehand. As such, the method steps in combination with the independent claim is considered novel and unobvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN D SEABE/Primary Examiner, Art Unit 3745